Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11156862 (15/639032)   
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to the limitations that are mapped to the limitations of claim 1 of US 11156862 (15/639032)   
Claim 1 of the present application and claim 1 of US 11156862 (15/639032)   is drawn to:
A display device comprising: a display panel; at least one light assembly; a diffusion plate behind the display panel; an optical sheet between the display panel and the diffusion plate and including a plurality of coupling portions; and a frame behind the diffusion plate, wherein the frame includes: a plurality of first ribs extended from the frame, wherein each of the plurality of first ribs is configured to contact and support a respective side surface of the diffusion plate and a respective side surface of the optical sheet, the plurality of first ribs spaced apart and arranged along a periphery of the display panel; and a plurality of second ribs extended from the frame, wherein each of the plurality of second ribs is positioned to be spaced apart and to be further laterally outward from a side surface of the diffusion plate, wherein each of the plurality of second ribs are inserted into a corresponding coupling portion of the plurality of coupling portions of the optical sheet to couple the optical sheet to the frame, wherein the frame further includes: a central portion; an inclined portion forming a predetermined angle with the central portion; and a flange extending horizontally from the inclined portion and parallel to the central portion, wherein the diffusion plate is supported by the flange, and wherein the at least one light assembly is disposed on a substrate positioned at the central portion of the frame.
Further, claim 1 of the present application recites “wherein a height of each of the plurality of ribs is greater than a combined height of the diffusion plate and the optical sheet,” whereas US 11156862 (15/639032) recites: “wherein a height of each of the plurality of first and second ribs is greater than a combined height of the diffusion plate and the optical sheet”.
 
 

 
 	However, since limitations in claim 1 of the present application refer to the first and second ribs throughout the claim, therefore, it would have been obvious to consider that each of the plurality of ribs in claim 1 of the present application, would refer to each of the plurality of first and second ribs.

 					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875